Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendments filed on June 2, 2022.
Claims 1, 4, 6, 10, 19 and 20 have been amended.
Claim 21 has been added.
Claim 5 has been canceled.
Claims 1-4 and 6-21 are currently pending and have been examined. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner thanks Applicant for the amendment to claim 6.  The previous rejection under 112(b) is overcome and is withdrawn.
Independent claims 1, 19 and 20 have been amended to incorporate elements of claims 4 and 5. As a result, the Examiner is persuaded by Applicant’s remarks regarding the teachings of the prior art of record.  Specifically, the Examiner is persuaded that the prior art fails to teach “determining, from a set of clusters, a set of primary conversation-level topics and then determining, from the utterances of the at least one of the clusters of the at least one of the primary conversation-level topics, a set of utterance-level topics, and more specifically determining the set of utterance-level topics by obtaining, for at least one of the primary conversation-level topics associated with at least one of the clusters, a set of keywords, wherein the set of keywords is obtained based on the at least one of the primary conversation-level topics, wherein the set of keywords is obtained from a source different than the set of clusters, and determining, from the utterances of the at least one of the clusters of the at least one of the primary conversation-level topics, a set of utterance-level topics associated with the at least one of the primary conversation-level topics, wherein the set of utterance-level topics is determined based on the set of keywords”.
Applicant argues that “with respect to Chu, there is still no determining of utterance-level topics based on a set of keywords. Thus, even if Liu might be interpreted as providing a set of keywords, Chu does not use any keywords to determine utterance-level topics. “
The Examiner is persuaded as Chu et al. (US Pub. No. 2019/0155947) at [0047] discloses that utterances can be given a respective classification, however, that classification is not based on keywords derived from the set of primary conversation-level topics.
Chu discloses the following:
obtaining, by a processing system including at least one processor, a set of customer service conversation records, wherein each of the customer service conversation records includes a respective set of utterances; ([0005] According to an aspect of the present invention, there is a method, computer program product and/or system that selects portions of unlabeled text for labeling by performing the following operations (not necessarily in the following order): (i) receiving a set of unlabeled input text for classification with respect to a particular domain, wherein the domain includes a labeled corpus for which topics of a set of topics correspond to labels from the corpus, and wherein the topics include statistical probability distributions of words in the corpus; (ii) performing topic modeling on the input text to associate portions of the input text with respective classifications, wherein the classifications include statistical probability distributions of topics of the set of topics in the respective portions of the input text, and wherein the classifications reflect amounts of each topic of the set of topics that are present in the respective portions of the input text; and (iii) applying a machine learning-based selection strategy to the portions of the input text and their respective classifications to identify one or more portions of the input text for labeling. [0046] Processing proceeds to operation S360, where topic modeling mod 410 uses the previously built topic model to perform topic modeling on the input text to associate portions of the input text with respective classifications. )
dividing, by the processing system, the set of customer service conversation records into a set of clusters, wherein each of the clusters represents a respective group of the customer service conversation records having a respective conversation-level topic in common; ([0056] Some embodiments of the present invention may include one, or more, of the following features, characteristics and/or advantages: (i) a text clustering module that is designed for extracting contextual information from text corpora; (ii) a text clustering module that generates a set of topics represented as a probability distribution over words and also assigns a distribution over topics to each document, where the generating is based on words' semantic co-occurrences and similarities, which is important given the diversity of linguistic expressions (allowing for two documents to be assigned to the same cluster even though they do not have any words in common); … (v) topic modeling-based clustering that explicitly leverages existing training data to arrive at a stable clustering. [0060] FIG. 6 is a diagram view depicting diagram 600, which illustrates example inputs and outputs of a topic modeling algorithm according to an embodiment of the present invention. In this embodiment, an input text corpus includes labeled training data for a personal banking SDS. From the collection of utterances included in the input text corpus, the topic modeling algorithm produces a set of three distinct topics, each of which is represented by a probability distribution (distribution 602, distribution 604, and distribution 606, respectively) over all of the words in the corpus (“the vocabulary”). Topic 1 (see distribution 602), for example, is associated with users seeking account balance information, and assigns higher probability to terms that are used to convey this request, such as “balance”, “account”, “money”, etc. In addition to assigning a probability distribution over the vocabulary for each topic that is identified, topic modeling according to this embodiment includes assigning a distribution (in particular, distributions 608 and 610) over topics to each utterance. For example, in FIG. 6, the utterance “How much do I have in my checking account?” is weighted heavily towards Topic 1, with comparatively small weights assigned to Topics 2 and 3 (as shown in distribution 608))
determining, by the processing system from the set of clusters, a set of primary conversation-level topics; ([0046] Processing proceeds to operation S360, where topic modeling mod 410 uses the previously built topic model to perform topic modeling on the input text to associate portions of the input text with respective classifications. As with operation S260, discussed above in relation to FIG. 3, the topic modeling of the present operation may utilize any known (or yet to be known) topic modeling algorithm, and generally results in the creation of statistical probability distributions. However, while the probability distributions in operation S260 were of words in the corpus, the probability distributions in the present operation are of topics in the input text. In other words, topic modeling mod 410 utilizes the topics determined in operation S260 to create probability distributions that reflect the amount that each topic is present in respective portions of the input text. These statistical probability distributions of topics are referred to herein as “classifications.”)
initiating, by the processing system based on the at least one of the primary conversation-level topics and the set of utterance-level topics, a customer service automation action. ([0042] In this embodiment, the corpus contains previously spoken utterances that have been labeled (or “annotated”) with intents associated with the digital assistant. Generally speaking, intents are the codified intentions of users of the digital assistant—actions that the digital assistant can perform in response to a user utterance. Some simple examples of intents include: (i) “perform_internet_search,” for performing a general internet search; (ii) “turn_up_temperature,” for turning up a home's temperature via a connected thermostat; (iii) “add_grocery_item,” adding a new item to a grocery list; and (iv) “play_weather,” playing an audio-based description of the day's weather. It should be noted, however, that these examples are not meant to be limiting, and that an intent, as used herein, may be any computer-based label for representing a desired intention of an end user's utterance.)
Liu et al. (US Pub. No. 2019/0325897) discloses key words in an existing taxonomy. ([0049] The system components 200 take advantage of a class of terms or words that identify topics or dialog acts. Those words that identify topics or dialog acts are called “key words” or “topic words.” An existing taxonomy is taken as an input and an algorithm is used to ensure generated labels are suitable for a specific purpose, such as, for example, intent detection and conversation modeling, called “utterance labeling.”)
Neither Chu or Liu disclose determining of utterance-level topics based on a set of keywords determined from a set of primary conversation-level topics.
Chatterjee et al. (US Pub. No. 2021/0097140) discloses  dividing conversational document representations including neural representations generated by training a deep neural network and a conversation-level neural feature extractor: [0073] In one aspect, the disclosure provides a method training a virtual agent to identify user's intent from a conversation. The method may include receiving a set of conversations and related meta data. The set of conversations may each comprise a word sequence including a plurality of words. The method may include converting each of the set of conversations and related meta data into a set of feature representations in a multi-dimensional vector space. The method may include using density-based spatial clustering of applications with noise (DBSCAN) to identify a first set of clusters among the set of feature representations, the DBSCAN model including at least one adjustable parameter. The method may include generating a subset of feature representations by filtering the feature representations in the first set of clusters from the set of feature representations. The method may include adjusting the at least one adjustable parameter of the DBSCAN model. The method may include using the DBSCAN model with the adjusted parameter to identify a second set of clusters among at least the subset of feature representations. The method may include training the virtual agent to classify the conversational intent of a conversation using the first set of clusters and the second set of clusters.  Chatterjee discloses using a RNN: [0044]-[0057].
Ionain Mohib Derrar, ("Clustering for the Automatic Annotation of Customer Service Chat Messages, ”Faculty of Computing and Electrical Engineering, Master of Science Thesis, Tampere University, Master's Degree Program in Information Technology, January 2019, 75 pages) discloses: Given the aforementioned challenges, the problem we need to solve becomes: How to automatically perform the annotation work in order to reduce the workload of human annotators? More specifically, we want to develop a solution that will provide the annotation team with tools that extract as many clean groups of messages as possible automatically. A clean group of messages is a group that contains messages that are mostly about the same topic such as reset password. At the same time, we would like to avoid having a large number of message groups referring to the same topic i.e. we would like to put most messages from a given category into the same group and not split them across multiple groups. Finally, given the variable quality of messages in our historical data, we expect messages that are not clear or that deal with multiple topics at the same time (messages that are hard to deal with) to be grouped together in a sort of "others" category. A system with such specifications would allow us to obtain a starting data-set for training our supervised systems fairly quickly and provide insights regarding the content of historical messages and in turn value to our customers. (page 23; para 2).
Applicant further argues that “A clean group of messages is a group that contains messages that are mostly about the same topic such as reset password” does not disclose the claimed feature of  removing an utterance from a conversation record.
The Examiner is therefore persuaded that the prior art of record does not disclose the claimed limitation of determining utterance-level topics based on a set of keywords determined from a set of primary conversation-level topics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629